[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: TEMPORARY INJUNCTION
Based on the evidence, the court is satisfied that a temporary injunction ought to issue against John J. Vazzano. The court orders John J. Vazzano to:
1. refrain from acting in concert with or participating with any other person or persons to solicit, sell or rent linen and associated products or services to restaurants and commercial establishments;
2. refrain from communicating, directly or indirectly, with any past or present customers of Savoy Linen Services, Inc., for the purpose of renting or providing linen and associated products and services;
3. refrain from disclosing the customer lists, customer files, data bases or service records of Savoy Linen Services, CT Page 1751 Inc.;
4. refrain from engaging, directly or indirectly, as an owner, partner, employee, officer, director or stockholder in any business which is competitive with the business of Savoy Linen Services, Inc., in accordance with the terms of the noncompetition agreement executed by John J. Vazzano and the plaintiffs (plaintiff's exhibit two).
No bond is ordered as defendant has already agreed to the terms of this injunction in the noncompetition agreement.
The application is denied as to defendants Chris Vazzano, Richard Vazzano and Robert Fitelson.
E. EUGENE SPEAR, JUDGE